UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) October 28, 2010 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 1-14368 13-5630895 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 233-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The registrant hereby furnishes the information set forth in its press release issued on October 28, 2010, a copy of which is attached hereto as Exhibit 99.1.This exhibit that the registrant has furnished in this report is not deemed “filed” for purposes of section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Registration statements or other documents filed with the U.S. Securities and Exchange Commission shall not incorporate this exhibit by reference, except as otherwise expressly stated in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Item No. Exhibit Index Press release dated October 28, 2010 issued by the registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Titanium Metals Corporation (Registrant) By:/s/ Clarence B. Brown III Date:October 28, 2010 Clarence B. Brown III Secretary INDEX TO EXHIBITS Item No. Exhibit Index Press release dated October 28, 2010 issued by the registrant.
